On December 2,1993, the Defendant was sentenced to a term of eight (8) years for COUNT I, Forgery, a Felony and six (6) months on COUNT II, Theft, a Misdemeanor. Said sentences shall be served consecutively. However, said sentences shall be served concurrently with the sentence imposed in Cascade County on October 27, 1993, in cause #93-179. The defendant is designated as a dangerous offender. Credit is given *31for 90 days confinement that he served since his arrest in the Park County Jail. Defendant shall make restitution of $780, plus $220 to the victims. Plus other conditions as listed in the December 2,1993 Judgment.
DATED this 24th day of March, 1994.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his sentence.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for sentence review is dismissed without prejudice with leave to refile his application for sentence review.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.